SAVOY, Judge
(dissenting).
I am unable to subscribe to the majority opinion. This case involves a question of fact. The district judge saw and heard the witnesses and determined their credibility.
Plaintiff did not come to court with clean hands. Plaintiff admitted to Sheriff Paul Starks of Beauregard Parish that while separated from her husband she and Herman Northcutt lived alone in her house for two or three nights.
*264There is ample evidence in the record to sustain the trial judge’s opinion and judgment, which I would affirm.
For the foregoing reasons, I respectfully dissent.
On Application for Rehearing.
En Banc. Rehearing denied.
SAVOY and HOOD, JJ. are of the opinion that a rehearing should be granted.